Citation Nr: 0519085	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-37 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to August 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 RO decision that denied the 
veteran's claim for an increased rating for PTSD. 


REMAND

The veteran has indicated in various documents, including his 
December 2003 substantive appeal, that he receives treatment 
for his PTSD at the Vets Center.  Related records are not on 
file and must be obtained prior to appellate review.  In 
addition, the Board believes that another VA examination is 
needed to better ascertain the current severity of his PTSD.  
It is noted that the last VA compensation examination was 
conducted in February 2003, over 2 years ago.  

Moreover, the report of the February 2003 VA examination 
reflects a diagnosis of a depressive disorder (not otherwise 
specified) which is secondary to PTSD and stressors.  The 
aforementioned raises a claim of secondary service connection 
for a depressive disorder.  This claim should be addressed by 
the RO before the Board decides the appeal for an increased 
rating for psychiatric disability.  

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for the 
following actions:

1.  The RO or the AMC should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the veteran to include 
records from the Worcester Vets Center 
and Lyndon Jones.

2.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

3.  Upon completion of the above 
development, the RO or the AMC should 
arrange for the veteran to be scheduled 
for a VA examination to determine the 
current severity of his PTSD and any 
related disorder.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any special 
diagnostic studies deemed necessary 
should be performed.  All clinical 
manifestations of the veteran's service-
connected PTSD and any related disorder 
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected PTSD and any 
related disorder.  The examiner should 
also assign a Global Assessment of 
Functioning score, consistent with the 
DSM IV, based on the veteran's service-
connected PTSD.  The examiner should 
explain what the assigned score 
represents.  The complete rationale for 
all opinions expressed must be provided 
in the examination report.

4.  The RO or the AMC should then review 
the claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

6.  When the above development has been 
completed, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for a depressive 
disorder and inform the veteran of his 
appellate rights with respect to this 
decision.  The RO should also 
readjudicate the veteran's claim for an 
increased rating for psychiatric 
disability.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



